
	

113 HRES 310 IH: Calling for more accountable foreign assistance for Cambodia.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Chabot (for
			 himself, Mr. Rohrabacher,
			 Mr. Messer,
			 Mr. Holding, and
			 Mr. Perry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for more accountable foreign
		  assistance for Cambodia.
	
	
		Whereas, according to the United States Agency for
			 International Development, from 1993 to 2011 the United States provided
			 Cambodia with over $1,247,000,000 in economic and military assistance;
		Whereas Cambodia is ranked 138 (out of 187) in the United
			 Nations Development Program’s Human Development Report 2013, a rank shared by
			 the Lao People’s Democratic Republic;
		Whereas Cambodia is ranked 157 (out of 174) in
			 Transparency International’s Corruption Perceptions Index 2012, a rank below
			 Yemen and one shared with Angola and Tajikistan;
		Whereas Cambodia is ranked Not Free in
			 Freedom House’s Freedom in the World 2013 report, which further states,
			 Cambodia is not an electoral democracy. Elections are conducted under
			 often repressive conditions, and the opposition is hampered by serious legal
			 and physical harassment.;
		Whereas the Department of State’s Country Reports on Human
			 Rights Practices for 2011 notes that a leading human rights
			 problem in Cambodia is a weak judiciary … subject to corruption
			 and political influence;
		Whereas Human Rights Watch noted in a May 31, 2012, New
			 York Times op-ed that Prime Minister Hun Sen has remained in power in Cambodia
			 for 10,000 days through politically motivated violence, control of the
			 security forces, massive corruption, and the tacit support of foreign
			 powers;
		Whereas, on May 6, 2013, Prime Minister Hun Sen vowed to
			 stay in power for more than a decade stating, I will wait until 74 to
			 leave politics just like they do in China.;
		Whereas the July 16, 2012, Report of the United Nations
			 Special Rapporteur on the situation of human rights in Cambodia (A/HRC/21/63)
			 notes that there are major flaws in the administration of elections in
			 Cambodia and urgent and long-term reforms are needed to give Cambodians
			 confidence in the electoral process and in the workings of the National
			 Election Committee;
		Whereas the July 16, 2012, report includes 18 specific
			 recommendations for improving the election framework and environment in
			 Cambodia to ensure greater transparency, accountability, and political
			 association and expression, including the full participation of opposition
			 leader Sam Rainsy in upcoming parliamentary elections;
		Whereas Sam Rainsy and other opposition members and
			 activists continue to be the target of official harassment through politically
			 motivated accusations and charges, denied due process of law, and excluded from
			 participating in upcoming national elections in Cambodia;
		Whereas since April 2013, Prime Minister Hun Sen has
			 warned during his reelection campaign that if voters defeat him and elect the
			 opposition Cambodia National Rescue Party, there will be a civil war and war
			 with neighboring Vietnam;
		Whereas, on June 6, 2013, the Cambodia’s Parliament ruling
			 party stripped all 28 opposition party members of their status as lawmakers and
			 their salaries, which severely contradicts a healthy democratic process in the
			 period before the July 28 elections;
		Whereas, on June 7, 2013, Cambodia’s Parliament passed a
			 law after all opposition party members were expelled for forming a new party,
			 the Cambodian National Rescue Party, making it illegal to deny that atrocities
			 were committed by the Khmer Rouge in the 1970s;
		Whereas this law is an act of intimidation by the ruling
			 Cambodian People’s Party which is likely aimed at denouncing and imprisoning
			 opposition party members;
		Whereas, on June 9, 2013, Prime Minister Hun Sen’s
			 Government organized a rally against opposition Cambodia National Rescue Party
			 leader Kem Sokha by paying participants and using government vehicles to ferry
			 people to and from the meeting sites; and
		Whereas Prime Minister Hun Sen and the ruling Cambodian
			 People’s Party are responsible for ensuring the safety of all citizens and
			 foreign residents in Cambodia: Now, therefore, be it
		
	
		That—
			(1)in order to be
			 considered credible and competitive, the July 2013 parliamentary elections in
			 Cambodia must implement the recommendations contained in the July 16, 2012,
			 Report of the United Nations Special Rapporteur on the situation of human
			 rights in Cambodia (A/HRC/21/63), and must include the full and unfettered
			 participation of all political parties leaders, specifically Sam Rainsy;
			(2)the United States
			 Department of State and the United States Agency for International Development
			 should refrain from supporting national or local elections in Cambodia, or
			 deploying election monitors to the July 2013 parliamentary elections, if such
			 United Nations recommendations are ignored, and if political parties and
			 opposition leaders are excluded or otherwise hampered from fully and freely
			 participating in electoral processes, including during the campaign period and
			 on election day;
			(3)any election in
			 Cambodia that the Secretary of State determines is not credible and competitive
			 should be deemed as an illegitimate expression of the Cambodian peoples’ will,
			 and an impediment to the democratic development of Cambodia; and
			(4)a
			 Cambodian government formed as a result of such illegitimate elections should
			 not be eligible for direct United States Government assistance, including for
			 the military and police, and the Department of State and United States Agency
			 for International Development should jointly reassess and reduce assistance for
			 Cambodia in subsequent fiscal years, and urge international financial
			 institutions to do the same.
			
